DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/10/202 and 7/20/2022 amended claims 1 and 14 and added new claims 16-30.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Zong and Schwarz in view of Zong from the office action mailed 11/30/2021; therefore these rejections are withdrawn.  For the reasons stated below claims 1-30 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 was filed after the mailing date of the non-final office action on 11/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claims Allowed
The following is an examiner’s statement of reasons for allowance:  applicants’ arguments regarding the Zong reference are accurate in that Zong does not disclose the polymers recited in the instant claims.  The examiner made official note of such in the non-final office action mailed on 11/30/2021.  Applicants have shown that the particular polymers of the instant application have enhanced fictional characteristics not shown by the prior art.  For these reasons claims 1-30 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771